              Case 19-50272-CTG         Doc 101     Filed 06/09/21     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                       )
                                             )      Chapter 11
LSC WIND DOWN, LLC, et al.,                  )
                                             )      Case No. 17-10124 (CTG)
               Debtors.                      )
                                             )      (Jointly Administered)
                                             )
UMB BANK, N.A., as Plan Trustee of           )
The Limited Creditors’ Liquidating Trust,    )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Adv. Proc. No. 19-50272 (CTG)
                                             )
SUN CAPITAL PARTNERS V, LP,                  )
SUN MOD FASHIONS IV, LLC,                    )
SUN MOD FASHIONS V, LLC, and                 )
H.I.G. SUN PARTNERS, LLC,                    )
                                             )
               Defendants.                   )
                                             )

                                   NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on June 9, 2021, Defendant Sun Mod Fashions V, LLC’s

Objections and Responses to Trustee’s Second Set of Requests for Admission and Sun Mod

Fashions IV, LLC’s Objections and Responses to Trustee’s Second Set of Requests for Admission

were served in the manner indicated on the parties identified below.

Via Email
                                                    Eric D. Madden
Bradford J. Sandler                                 Gregory S. Schwegmann
James E. O’Neill                                    Leo Oppenheimer
PACHULSKI STANG ZIEHL & JONES                       Michael Yoder
LLP 919 N. Market Street, 17th Floor                REID COLLINS & TSAI LLP
P O Box 8705                                        1601 Elm Street, 42nd Floor
Wilmington, DE 19899 (Courier 19801)                Dallas, Texas 75201
bsandler@pszjlaw.com                                emadden@rctlegal.com
joneill@pszjlaw.com                                 gschwegmann@rctlegal.com
                                                    loppenheimer@rctlegal.com
                                                    myoder@reidcollins.com
             Case 19-50272-CTG   Doc 101     Filed 06/09/21   Page 2 of 2




Date: June 9, 2021                MORRIS NICHOLS ARSHT & TUNNELL LLP

                                  /s/ Matthew O. Talmo
                                  Robert J. Dehney (#3578)
                                  John DiTomo (#4850)
                                  Matthew O. Talmo (#6333)
                                  1201 North Market Street, Suite 1600
                                  Wilmington, DE 19801
                                  Telephone: (302) 658-9200
                                  Facsimile: (302) 658-3989
                                  Email: rdehney@mnat.com
                                          jditimo@mnat.com
                                          mtalmo@mnat.com
                                           -and-
                                  Michael A. Duffy
                                  Michael C. McCutcheon
                                  BAKER MCKENZIE, LLP
                                  300 East Randolph Street, Suite 5000
                                  Chicago, Illinois 60601
                                  Telephone: (312) 861-8000
                                  Facsimile: (312) 698-2899
                                  Email: michael.duffy@bakermckenzie.com
                                         michael.mccutcheon@bakermckenzie.com




                                       2
